DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of invention I, claims 1-10, in the reply filed on 01/12/21 is acknowledged.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 10/07/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
4.	The drawings, filed on 11/22/19, are accepted.

Specification
5.	Claim 2 recites the limitation “the bore” in line 1. There is insufficient antecedent basis for this limitation in the claims.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1-2 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahadian et al. (US 2009/0245736 A1) in view of Ridley et al. (US 2018/0291535 A1).
With respect to claim 1, Ahadian et al. (figures 1A-2B) disclose a spring body for biasing a ferrule used in a fiber optic connector, comprising the spring body (22); the spring body (22) forms a longitudinal axis from a first open end to a second open end (see the annotation in figure 1B below), the spring body is open along the longitudinal axis on one side of the spring body (see the annotation in figure 1B below), and wherein the opening is configured to accept and secure one or more optical fiber (26) (see figure 1A). 
Ahadian et al. do not explicitly disclose the spring body is formed from a compressible material.
However, Ridley et al. (figures 3a and 5a) teach a device including the spring body (240) formed from a compressible material ([0080]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ahadian et al. to include the spring body formed from a compressible material (accordance with the teaching of Ridley) for the purpose of providing the advantage to alter tension in response to temperature ([0079]).


								




[AltContent: arrow]								Second open end
[AltContent: arrow]									Opening
[AltContent: arrow]
    PNG
    media_image1.png
    204
    375
    media_image1.png
    Greyscale


				First open end
	


With respect to claim 2, Ahadian et al. (figures 1A-2B) disclose the spring body, wherein the opening and the bore of the spring body along the longitudinal axis is sized to accept and to secure a fiber optic ribbon cable.  
With respect to claim 5, Ahadian et al. (figures 1A-2B) disclose the spring body, wherein at least two spring segments form the spring body, and each spring segment has an open end and a closed end (see the annotation in figure 1B below).  


[AltContent: arrow]								Open end
[AltContent: arrow]
    PNG
    media_image1.png
    204
    375
    media_image1.png
    Greyscale

						Closed end

With respect to claim 6, Ahadian et al. (figures 1A-2B) disclose the spring body, wherein the spring segments have a radius (46) covering a portion of the opening.
	
    PNG
    media_image2.png
    342
    560
    media_image2.png
    Greyscale


10.	Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahadian et al. and Ridley et al. (as cited above), as applied to claim 1 above, and further in view of Barwicz et al. (US 9835804 B2).
With respect to claims 3-4, Ahadian et al. (figures 1A-2B) and Ridley et al. substantially disclose all the limitations of claimed invention except the fiber optic connector is a multi-push on push-off or MPO connector and a LC connector.  
However, Barwicz et al. teach an optical device including the fiber optic connector is a multi-push on push-off or MPO connector (column 1, line 23) and a LC connector (column 4, lines 1-2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above combination by including the fiber optic connector as a multi-push on push-off or MPO connector and a LC connector (accordance with the teaching of Barwicz) for the purpose of enabling transmission of a light signal (column 3, lines 60-63).
11.	Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahadian et al. and Ridley et al. (as cited above), as applied to claim 1 above, and further in view of Wang et al. (US 2018/0024294 A1).
With respect to claim 8, Ahadian et al. (figures 1A-2B) and Ridley et al. substantially disclose all the limitations of claimed invention except the spring body is placed substantially about a splice point within a connector housing.
However, Wang et al. (figure 4) teach a device including the spring body (311) placed substantially about a splice point (130) within a connector housing (see [0040]). Therefore, it 
 With respect to claim 9, Ahadian et al. (figures 1A-2B) disclose the spring body, wherein the connector housing (8) is formed as part of an outdoor rated connector (see figure 1A).  
With respect to claim 10, Ahadian et al. (figures 1A-2B) disclose a method of attaching a spring body (22) about an optical fiber (26), comprising providing a spring body (22); positioning the optical fiber (26) within the spring body (22) through an opening (figure 1A); and rotating the spring body (22) about the optical fiber (26) (see [0023]).

Allowable Subject Matter
12.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the spring body, wherein a first spring segment is opposite a second spring segment, and a third spring segment is in-line with the first spring segment as recited in claim 7.  



Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirakawa (US 6485194 B1) disclose an optical connector as an optical plug which includes an optical fiber cable, a ferrule connected to an end of the optical fiber cable and constructing a ferrule assembly along with the optical fiber cable, a spring arranged over the optical fiber cable, an end of the spring pressing the ferrule.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883